NONPRECEDENTIAL DISPOSITION 
               To be cited only in accordance with Fed. R. App. P. 32.1 
  
 

               United States Court of Appeals
                               For the Seventh Circuit 
                               Chicago, Illinois 60604 
                                            
                               Submitted May 29, 2018 
                                Decided June 4, 2018 
                                            
                                        Before 
 
                      FRANK H. EASTERBROOK, Circuit Judge 
                       
                      DAVID F. HAMILTON, Circuit Judge 
                       
                      AMY C. BARRETT, Circuit Judge 
 
No. 17‐2154 
 
UNITED STATES OF AMERICA,                     Appeal from the United States District 
      Plaintiff‐Appellee,                     Court for the Southern District 
                                              of Indiana, Indianapolis Division. 
      v.                                       
                                              No. 1:16CR00002‐014 
DONALD HINKLE,                                 
      Defendant‐Appellant.                    Jane E. Magnus‐Stinson , 
                                              Chief Judge. 
 
                                     O R D E R 

       Donald Hinkle pleaded guilty to one count of being a felon in possession of 
ammunition, 18 U.S.C. § 922(g)(1). In a written plea agreement, the government and 
Hinkle agreed that 120 months’ imprisonment, the statutory maximum, see 18 U.S.C. 
§ 924(a)(2), was an appropriate sentence. The district court accepted this 
recommendation—an upward variance from the Sentencing Guidelines imprisonment 
range of 84 to 105 months. Although his plea agreement contained a broad appeal 
waiver, Hinkle appealed.   
        
No. 17‐2154                                                                            Page 2 
 
       Hinkle’s appointed lawyer asserts that the appeal is frivolous and seeks to 
withdraw. See Anders v. California, 386 U.S. 738 (1967). Hinkle did not respond to 
counsel’s motion after being advised of his right to do so. See CIR R. 51(b). Counsel 
explains the nature of the case and addresses the issues that an appeal of this kind 
might be expected to involve. The analysis in the brief appears to be thorough, so we 
limit our review to the subjects counsel discusses. See United States v. Bey, 748 F.3d 774, 
776 (7th Cir. 2014); United States v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996). 
        
       Counsel first tells us that she consulted with Hinkle and that he does not wish to 
withdraw his guilty plea. Thus, counsel properly declines to discuss the voluntariness 
of the plea or the adequacy of Hinkle’s plea colloquy. See United States v. Konczak, 
683 F.3d 348, 349 (7th Cir. 2012); United States v. Knox, 287 F.3d 667, 671 (7th Cir. 2002).   
        
       Counsel then considers whether Hinkle could challenge his sentence, but rightly 
concludes that the appeal waiver in his plea agreement would foreclose any argument. 
Hinkle expressly waived his rights to appeal on any ground “the conviction and 
sentence imposed in this case,” including “all provisions of the guilty plea and sentence 
imposed” and “the length and conditions of supervised release.” Counsel examines 
whether any relevant exception to an appeal waiver might apply, but rightly concludes 
that the district court did not rely on any constitutionally impermissible factors, and 
that Hinkle’s 120‐month sentence—to which he specifically acceded in the plea 
agreement—does not exceed the ten‐year statutory maximum. See United States v. Smith, 
759 F.3d 702, 706 (7th Cir. 2014); United States v. Bownes, 405 F.3d 634, 637 (7th Cir. 2005). 
Because the guilty plea stands, so does the waiver. See United States v. Zitt, 714 F.3d 511, 
515 (7th Cir. 2013). It follows that Hinkle cannot raise any non‐frivolous argument on 
appeal.   
        
       We GRANT counsel’s motion to withdraw and DISMISS the appeal.